Citation Nr: 1632700	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-43 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from September 29, 2009, to December 8, 2011, as 50 percent disabling from December 8, 2011, to May 26, 2015, as 70 percent disabling from May 26, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to December 10, 2013.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which awarded service connection for PTSD and assigned a 30 percent disability evaluation, effective from September 29, 2009.  The Veteran disagreed with the initially assigned evaluation and timely perfected an appeal to the Board.

In a July 2012 rating decision, the RO increased the Veteran's PTSD disability rating to 50 percent, effective December 8, 2011.  The matter was then certified for appeal to the Board in September 2012 and on December 5, 2012, the Veteran testified at a Board hearing before a Veterans Law Judge, via videoconferencing.  

In a March 2014 decision, the Board remanded the PTSD increased-rating matter for additional development.  The Board also determined that the issue of entitlement to a TDIU was part of the rating claim on appeal, as it had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board thus directed that on remand, the agency of original jurisdiction (AOJ) was to specifically consider whether a rating of TDIU was warranted. 

In an August 2015 rating decision, the RO awarded TDIU, effective May 26, 2015.  The RO also increased the Veteran's PTSD rating to 70 percent, effective May 26, 2015.  Because less than the maximum available benefit for a schedular rating was awarded for PTSD and because the increase was not awarded for the entirety of the claims period, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  As will be discussed in further detail below, the TDIU matter also remains part and parcel of the Veteran's appeal for an increased rating.

Lastly, the Board notes that in May 2016, the Veteran was notified that the Veterans Law Judge who conducted the December 2012 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter that the Board would assume he did not desire another hearing and would proceed accordingly.  No response was received from the Veteran within the allotted time period.  Thus, the Board will assume he does not desire an additional hearing.

The appeal is REMANDED to AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence contained in the Veteran's paperless claims files, the Board finds that before it can adjudicate the merits of the Veteran's claims, a remand is required to ensure that the record is complete.  Notably, as evidenced by the August 2015 rating decision and March 2016 supplemental statement of the case (SSOC) the Veteran underwent a VA contract examination on June 23, 2015.  An addendum to the examination report was also completed on August 14, 2015.  However, neither the examination nor addendum reports have been associated with the Veteran's VBMS and/or Virtual VA files.  Notations in the Veteran's VA treatment records and a separate document in his Virtual VA file indicated that the examination and addendum reports were scanned and could be viewed through VistA imaging.  The Board is unable to access records that are viewed only through VistA imaging.  Further, a March 2016 e-mail from a decision review officer (DRO) to the Veterans Health Administration indicates that the DRO was unable to locate in VistAWeb the June 2015 examination report and/or the August 2015 addendum.  The DRO also noted that neither document had been associated with the Veteran's claims folder.  

The Board is unable to adjudicate the merits of the Veteran's claims without review of the most recent examination and addendum reports.  Accordingly, the matters must be remanded for the AOJ to associate with the Veteran's VBMS file copies of the June 2015 examination report and the August 2015 addendum.

A remand is also required to ensure compliance with the terms of the Board's March 2014 remand.  In that action, the Board noted that the Veteran had reported receiving weekly treatment at the Babylon, New York, Vet Center.  The Board pointed that with the exception of a November 2012 letter from the treating counselor, records from the Babylon Vet Center were lacking and that it did not appear that any attempts to obtain those records had been made.  The Board thus directed the AOJ to obtain any outstanding treatment records from the Babylon Vet Center and associate those documents with the Veteran's claims file.

In February 2016, the Veteran was requested to submit a signed authorization for release of records to VA in order for the AOJ to assist him in obtaining records from the Babylon Vet Center.  The following month, the AOJ received from the Veteran a signed VA Form 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs (VA)).  That form does not request identification of a specific provider.  It would appear that a VA Form 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs (VA)) was also provided to the Veteran, which form does request information regarding the specific medical provider.  However, a completed VA Form 21-4142a is not of record and there is no further correspondence from VA regarding the Babylon Vet Center records.  Given that the Veteran did respond to the AOJ's request that he provide the necessary authorization for release of records to VA, even if not fully, and because the AOJ did not inform the Veteran that he had failed to submit all necessary authorization forms, the Board finds that the Veteran should be afforded another opportunity to provide the necessary information, especially given the nature of the records being sought, as records related to treatment for PTSD are certainly relevant to determining the appropriate evaluation for that disability.
Regarding the Veteran's award of a TDIU, it would appear from the RO's decision that its assignment of an effective date of May 26, 2015, was based on when the Veteran had submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  However, as discussed in the Board's 2014 action, the issue of entitlement to TDIU was raised prior to when he submitted a formal application for such.  Moreover, the Veteran indicated that he had last worked full-time in May 2011.  The Veteran's representative has also argued for the assignment of an earlier effective date for the award of a TDIU.  As the Court has held that the issue of TDIU is part and parcel of an increased rating claim when raised by the record, it would not appear the effective for such an award is governed by when the Veteran submitted a formal application for such.  

The Veteran is also in receipt of a 100 percent schedular rating for prostate cancer, effective from December 10, 2013, as well as special monthly compensation (SMC) under 38 U.S.C. § 1114(s).  In this regard, the Board notes that in Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  22 Vet. App. 280, 293-94 (2008).  Given that the Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(s), it would appear that the issue of entitlement to TDIU became moot as of the December 10, 2013, effective date of his award of a 100 percent rating for prostate cancer and SMC under 38 U.S.C.A. § 1114(s).  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see also Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  In any event, certainly the issue of whether TDIU is warranted on a schedular or extraschedular basis prior to December 10, 2013, remains open and given the absence of the most recent examination and addendum reports and potentially outstanding Vet Center records, the Board is unable at this juncture to adjudicate that matter.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.   The AOJ must contact the appropriate VA medical center(s) and obtain copies of the June 2015 examination report and August 2015 addendum that were scanned by VA and accessible via VistA Imaging.  Those documents should be associated with the claims folder.

If copies of those documents are unattainable, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher evaluation for his PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms.  The examiner should also describe the functional effects Veteran's PTSD, to specifically include what impact the Veteran's PTSD would have on his ability to perform the mental and physical acts required for gainful employment.

2.  The AOJ should contact the Babylon VA Vet Center for any group or individual therapy or treatment records for the Veteran.  The request should specifically indicate that VA is seeking the actual records and not a summary of the Veteran's treatment or symptoms.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  The Veteran should be requested to sign any necessary authorization for release of such medical records to VA.  The Veteran should be apprised that he must provide specific authorization for release of records from Babylon Vet Center.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to an increased evaluation for PTSD from September 29, 2009, forward.  The Veteran's claim for an increased rating for must be considered on a de novo basis in light of any additional evidence associated with the claims folder since the issuance of the last SSOC.  

The AOJ should also adjudicate whether TDIU is warranted at any point prior to December 10, 2013, to specifically include consideration of whether referral for extraschedular consideration is appropriate.  (Again, the Board points out that the Veteran has asserted he last worked in May 2011 and that when TDIU is raised as part of in increased rating claim, it would not appear that the effective for such an award is governed by when the Veteran submitted a formal application for such rating.)

If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and he and his newly appointed representative should be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

